PAGE, Circuit Judge.
Claims 1, 2, 3, 7, 8, and 12, here involved, of patent No. 845,224, to Eibel dated February 26, 1907, were sustained in Eibel Process Co. v. Minnesota & Ontario Paper Co., 261 U. S. 45, 43 S. Ct. 322, 67 L. Ed. 523. The advance made by Eibel over the prior art is fully set out in the opinion in that case. As there are only two simple facts involved here, both of which are admitted, a statement of other facts is unnecessary.
In finding for defendant, the District Court said: “As I regard this ease, under the decision by Justice Taft, in the Minnesota & Ontario Paper Co. Case, there were two things that were necessary to constitute an infringement, the raising of the breast higher than it was raised prior to the Eibel invention, and speeding up the wire — the two together.”
Defendant admits 'that it did the first of those things; plaintiff does not seriously contend that defendant did the latter. The sole defense is that, as defendant did not do both things, there was no infringement. We do not find, either in the patent or the opinion of the Supreme Court, any support for that contention, but do find that the raising of the wire was, in itself, both under the patent and the decision of the Supreme Court, an infringed ment.
The decree is reversed, with direction to enter a decree in harmony with this opinion and t.o make an accounting.